Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 9 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abboud (US PGPUB 20200060724).
[Claim 1]
A monitoring system comprising:
a recording device (fig. 9a, a viewing tool (e.g., a video TMJ arthroscope endoscope) 904);
a cannula assembly (a cannula 618 accommodating a working tool 902); and
a mounting system having a cradle member (512 or 612) configured to releasably retain the recording device (Paragraph 218, A second channel holder (e.g., channel holder 512) accommodates a viewing tool (e.g., a video TMJ arthroscope endoscope) 904); and 
a support member including an elongate body (figs. 5b and 9a, 9b, 502, 504) having first and second ends, the first end including a connecting portion (508) for connecting the cradle member (512) to the support member and the second end including an engaging portion (510) for securing the support member to the cannula assembly (Paragraph 218,  As shown in the exemplary embodiment depicted in FIGS. 9A and 9B, guide device 500 accommodates in a first channel holder (e.g., channel holder 510) a cannula 618 accommodating a working tool 902 (e.g., arthroscopic forceps) .
[Claim 2]
The monitoring system of claim 1, wherein the recording device is configured to monitor
insertion and removal of a surgical instrument through the cannula assembly (Paragraph 218,  As shown in the exemplary embodiment depicted in FIG. 9A, the distal end 906 of working tool 902 is viewed within an FOV 908 of viewing tool 904. Adjustment of guide device 500 as indicated by arrows 950 shown in FIG. 9B, results in a reduced FOV 910 of viewing tool 904 but maintains the distal end 906 of working tool 902 within the FOV 910 of viewing tool 904).
[Claim 5]
The monitoring system of claim 1, wherein the connecting portion (512 and 508) includes a first connection member (fig. 7a, 604) configured to releasably connect to a second connection member (612, Paragraph 207,  FIGS. 7A-7C which are cross-section view simplified illustrations taken along axis Q-Q (FIG. 6B) of an instrument (e.g., a cannula) inside channel holder 624 and in accordance with some embodiments of the invention. In some embodiments and as shown in FIG. 7A, a resilient sleeve 620 (e.g., rubber, Silicone or Polyurethane of low shore grades) is fitted over at least a portion of a cannula 618 to provide cushioning to cannula 618 as well as protection from clamping forces applied by furrow 604 and furrow cover 612 when locking nut 610 is tightened) .
[Claim 9]
The monitoring system of claim 1, wherein at least a portion of the engaging portion is
configured to snap onto a portion of the cannula assembly or to frictionally receive at least a
portion of the cannula assembly (Paragraph 209,  a surface of furrow 604 and/or an inner surface (cannula 618 contacting surface 622) of furrow cover 612 comprise a layer of a high-friction-coefficient material 634. A potential advantage of a combination of a resilient material (e.g., rubber, Silicone or Polyurethane of low shore grades) and a high-friction-coefficient material is in that the combination provides one or more of cushioning to cannula 618 and protection from clamping forces applied by furrow 604 and furrow cover 612 when locking nut 610 is tightened).
 [Claim 11]
The monitoring system of claim 1, wherein the engaging portion includes at least one
protrusion configured to engage the cannula assembly (Paragraph 205, 209 and fig. 6b, 7a-7c teach a cannula 618 is positioned inside furrow 604 and locking nut 610 is threaded over opposed portions of a screw thread 608 urging furrow cover 612 closer to furrow 604 and against cannula 618).
[Claim 12]
The monitoring system of claim 1, wherein the engaging portion defines at least one channel configured to engage a cylindrical portion of the cannula assembly ((Paragraph 205, 209 and fig. 6b, 7a-7c teach a cylindrical portion of cannula 618 being positioned inside furrow 604 and locking nut 610 is threaded over opposed portions of a screw thread 608 urging furrow cover 612 closer to furrow 604 and against cannula 618).
[Claim 13]
The monitoring system of claim 12, wherein the at least one channel is U-shaped (figs. 6a, 6b, 7a-7c shows a channel through which canula assembly is inserted to be U-shaped).
Allowable Subject Matter
Claims 3, 4, 6-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696